Judgment of conviction of the County Court of Nassau county reversed upon the law, and new trial granted. We are constrained to reverse this conviction because of the refusal of the learned county judge to accord defendant, in the face of his demand therefor, the time required by the Code of Criminal Procedure, sections 311 and 357, to plead and to prepare for trial. The error is not one that may be disregarded pursuant to section 542 of the Code of Criminal Procedure. (People v. Harper, 139 App. Div. 344.) Kelly, P. J., ■ Manning, Kapper, Lazansky and Hagarty, JJ., concur.